Citation Nr: 0611983	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-27 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.

(The issue of entitlement to an initial disability rating in 
excess of 10 percent for tinnitus will be the subject of a 
later separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Montgomery, Alabama.

As for the veteran's tinnitus claim, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 
10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  
FINDINGS OF FACT

1.  Hearing loss of the left ear is manifested by an average 
puretone threshold in decibels of 58, and by speech 
recognition of 88 percent.  

2.  Hearing loss of the right ear is manifested by an average 
puretone threshold in decibels of 54, and by speech 
recognition of 92 percent.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claim

The August 2003 VA examination report reflects that the 
veteran's puretone thresholds of the right ear were 15 at 
1000 Hz, 60 at 2000 Hz, 65 at 3000 Hz and 75 at 4000 Hz, for 
an average of 54.  His word recognition for the right ear was 
92 percent.  The examination report reflects that his 
puretone thresholds of the left ear were 15 at 1000 Hz, 60 at 
2000 Hz, 70 at 3000 Hz and 85 at 4000 Hz, for an average of 
58.  His word recognition was 88 percent for the left ear.  
The examination report contains a diagnosis of moderately 
severe to severe sensorineural hearing loss in both ears.  

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  By application of 38 C.F.R. 
§ 4.85, Table VI, the veteran's left ear hearing loss is 
assigned a numeric designation of Level III.  The veteran is 
assigned a numeric designation of Level I for his right ear.  
By application the veteran's numeric designations assigned to 
each ear to 38 C.F.R. § 4.85, Table VII, he is entitled to a 
noncompensable (zero percent) disability rating.

As the his puretone thresholds are not 55 decibels or more at 
each of the four specified frequencies, or less than 30 dBs 
at 1000 Hz and over 70 dBs at 2000 Hz, the veteran is not 
entitled to a higher numeric designation by application of 
Table VIa for either ear.  See 38 C.F.R. § 4.86(b) (2005).  
Additionally, as the veteran is not deaf in either ear, a 
special monthly compensation rating under 38 C.F.R. § 3.350 
is not warranted.  See 38 C.F.R. § 4.85(g) (2005).  
Examinations for benefits are conducted without the use of 
hearing aids 38 C.F.R. § 4.85(a) (2005).  As the evidence 
used to evaluate his claim results from evidence without 
hearing aids, the veteran's arguments that wearing hearing 
aids does not help his hearing are not material.  See July 
2004 substantive appeal form.

The evidence does not show that the veteran's service-
connected bilateral hearing loss is in any way exceptional or 
unusual.  While the veteran argues that he has difficulties 
with hearing on jobsites and his hearing has impacted 
promotions, the record does not document that he has 
experienced any marked interference with his employment or 
frequent periods of hospitalization as to render the 
application of the regular schedular criteria impractical.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2005).

In sum, the evidence shows that the point of intersection on 
Table VII of the rating schedule for the veteran's level of 
hearing, which is used to arrive at the percentage of 
disability for hearing loss, reflects that a noncompensable 
evaluation is warranted.  Since the criteria for an increased 
schedular evaluation for hearing loss has not been shown at 
any point during the pendency of this appeal, a staged rating 
is not warranted.  As there is no basis for granting the 
benefit the veteran seeks, the appeal must be denied.  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to service connection for hearing loss being 
established by the September 2003 rating decision, the 
veteran was informed of the evidence necessary substantiate 
his claim that he was expected to provide and the evidence VA 
would seek.  In April 2004 he was notified of the evidence 
needed to substantiate an increased rating claim, again 
informed of the evidence that he was expected to provide and 
the evidence VA would seek, and requested to submit any 
evidence in his possession pertinent to his claim.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his increased rating 
claim, he was not provided with notice of any effective date 
criteria for the disability on appeal.  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).  Despite inadequate notice provided to the veteran 
on this latter element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As the 
weight of the evidence is against the veteran's increased 
rating claim, any questions as to any appropriate effective 
dates to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded a VA examination in 
connection with his claim and a transcript of his September 
2005 hearing before the undersigned is of record.  As the 
veteran has not identified evidence or authorized VA to 
obtain evidence any additional evidence pertinent to this 
claim, no further assistance to the veteran regarding 
development of evidence is required.


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


